8DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 20, 2022 have been fully considered but they are not persuasive.

With regard to claim 1, Applicant submits the cited prior art does not teach “generating at least one overlay window for overlaying in the main window of the video at a particular point in time during a playing of the video…wherein overlaying in the main window of the video at the particular point in time further comprises displaying the textual information at the particular point in time of the at least one context of the video related to the textual information.”
Claim 1 is rejected under 35 USC § 103 over a combination of Parkinson (US 8335833) and Kilar et al. (US 2013/0004138).
Parkinson teaches:
generating an overlay matrix by merging the viewer feedback matrix and the annotation matrix, wherein the overlay matrix correlates the aggregated viewer feedback with corresponding time points (Col. 10, lines 35-39, “The user device may be configured to correlate a posting time of each of the messages with a time within the time range associated with the request (e.g., a broadcast time range of a media program) (215).” Col. 12, 46-67, “Once the messages have been identified, the server system may be configured to correlate the posting times of the messages with times within the time range associated with the request (415). In some illustrative implementations (e.g., if an identification of a media program is provided in the request instead of a timeframe), the server system may be configured to correlate the posting times of the messages with times within the broadcast time of the media program. The server may be configured to generate correlation data representing the time relationship between the posting time of the messages and the request timeframe and/or the broadcast timeframe of the media program.” Figs. 2-7);
generating at least one window at the particular point in time during a playing of the video, wherein the at least one window includes textual information generated from the aggregated viewer feedback (Col. 13, lines 21-37, “Display image 500 also includes a message frame 515 that is configured to display messages that have been posted on messaging services. In the illustrated example display image 500, two messages have been displayed. … Both messages appear in message frame 515 because the current position in the playback timeframe corresponds with 5:05 PM in the broadcast timeframe (e.g., the current position is the five minute mark of the playback timeframe, assuming the start of the broadcast was 5 PM) and each of the messages was posted before 5:05 PM.” Col. 13, line 63 to col. 14, line 6; Figs. 5-6); and
wherein overlaying in the main window of the video at the particular point in time further comprises displaying the textual information at the particular point in time (Col. 10, lines 35-39, “The user device may be configured to correlate a posting time of each of the messages with a time within the time range associated with the request (e.g., a broadcast time range of a media program) (215).” Col. 12, 46-67, “Once the messages have been identified, the server system may be configured to correlate the posting times of the messages with times within the time range associated with the request (415). In some illustrative implementations (e.g., if an identification of a media program is provided in the request instead of a timeframe), the server system may be configured to correlate the posting times of the messages with times within the broadcast time of the media program. The server may be configured to generate correlation data representing the time relationship between the posting time of the messages and the request timeframe and/or the broadcast timeframe of the media program.” Col. 13, lines 21-37, “Display image 500 also includes a message frame 515 that is configured to display messages that have been posted on messaging services. In the illustrated example display image 500, two messages have been displayed. … Both messages appear in message frame 515 because the current position in the playback timeframe corresponds with 5:05 PM in the broadcast timeframe (e.g., the current position is the five minute mark of the playback timeframe, assuming the start of the broadcast was 5 PM) and each of the messages was posted before 5:05 PM.” Col. 13, line 63 to col. 14, line 6; Figs. 2-7).


Kilar teaches:
correlating the aggregated viewer feedback with at least one context in the video and corresponding time points ([0098], “A method 1200 shown in FIG. 12 may be performed by a client device for providing user comment data correlated to a temporal point in playback of audio/video content. The method 1200 may include, at 1210, detecting a time that input of user comment data is received during playback of audio/video content on an electronic display device. The time may be determined relative to an inception time of the video data, and may be based on a current frame pointer relative to a video timeline. The time should be related to the video timeline. For example, the client device may monitor a current time or frame pointer of a video file, and copy such value to a temporary memory location in response to detecting input of user comment data via a designated user interface.” [0100], “The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video content and the temporal point to a computer server.”);
displaying the textual information at the particular point in time of the at least one context of the video related to the textual information ([0078], “Referring to FIG. 6, in selected embodiments, once a comment has been associated with a video file using a method as described herein, a client device subsequently playing the video file with an associated comment may generate a window 426 or similar data object at an appropriate time during play of the video. The window 426 may include comment data and indicate the location of the comment in the video file. The icon 426 may be positioned proximate to the progress bar 416 and point to the temporal point to which the comment is associated.” [0098], [0101], “In an aspect, the method 1200 may include providing data for a user interface, including control objects for the playback of the audio/video content and entry of the user comment data, to the electronic display device.” Figs. 5-6).
In view of Kilar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkinson such that the overlay matrix correlates the aggregated viewer feedback with at least one context in the video, and such that the displaying comprises displaying the textual information at the particular point in time of the at least one context of the video related to the textual information. The modification would facilitate user consumption and interaction with user comments during the viewing of video content. Moreover, the modification would serve to improve the accuracy of comment correlation to video content. The modification would thereby improve the user experience.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833) and Kilar et al. (US 2013/0004138).

Regarding claim 1, Parkinson teaches a computer-implemented method for enhancing a video, comprising:
generating an annotation matrix comprising extracted content associated with a video (Col. 6, lines 34-47, “In some implementations, user devices 104 may be configured to receive an identification of a media program, determine an actual timeframe associated with the media program (e.g., using an electronic program guide configured to identify times and/or sources/channels at which media programming is provided), and provide the timeframe data in the content request 114 to content management system 108. In other implementations, user devices 104 may be configured to provide the identification of the media program in the content request 114 to content management system 108, and content management system 108 may be configured to determine an appropriate timeframe for desired messages based on the identified media program (e.g., using an electronic program guide).”);
generating a viewer feedback matrix comprising extracted and aggregated viewer feedback from a plurality of viewers of the video, wherein the aggregated viewer feedback comprises a plurality of comments and viewer actions associated with the video (Col. 10, lines 7-10, “Referring now to FIG. 2, a flow diagram of a process 200 for providing messages that are correlated with a timeshifted media program is shown according to an illustrative implementation.” Col. 10, lines 31-46, “The server may be configured to retrieve the messages and generate messaging data to be received at the user device (210).” Col. 12, lines 29-45, “The server system may be configured to retrieve messages based on the request (410). In some illustrative implementations, historical message data for one or more message services may be requested by the server system from the message services.” Figs. 2-7), and
wherein the aggregated viewer feedback comprising the plurality of comments appears as text that is located separate from a main window for playing the video (Col. 13, lines 21-37, “Display image 500 also includes a message frame 515 that is configured to display messages that have been posted on messaging services. In the illustrated example display image 500, two messages have been displayed. … Both messages appear in message frame 515 because the current position in the playback timeframe corresponds with 5:05 PM in the broadcast timeframe (e.g., the current position is the five minute mark of the playback timeframe, assuming the start of the broadcast was 5 PM) and each of the messages was posted before 5:05 PM.” Col. 13, line 63 to col. 14, line 6; Figs. 5-6);
generating an overlay matrix by merging the viewer feedback matrix and the annotation matrix, wherein the overlay matrix correlates the aggregated viewer feedback with corresponding time points (Col. 10, lines 35-39, “The user device may be configured to correlate a posting time of each of the messages with a time within the time range associated with the request (e.g., a broadcast time range of a media program) (215).” Col. 12, 46-67, “Once the messages have been identified, the server system may be configured to correlate the posting times of the messages with times within the time range associated with the request (415). In some illustrative implementations (e.g., if an identification of a media program is provided in the request instead of a timeframe), the server system may be configured to correlate the posting times of the messages with times within the broadcast time of the media program. The server may be configured to generate correlation data representing the time relationship between the posting time of the messages and the request timeframe and/or the broadcast timeframe of the media program.” Figs. 2-7);
generating at least one window at the particular point in time during a playing of the video, wherein the at least one window includes textual information generated from the aggregated viewer feedback (Col. 13, lines 21-37, “Display image 500 also includes a message frame 515 that is configured to display messages that have been posted on messaging services. In the illustrated example display image 500, two messages have been displayed. … Both messages appear in message frame 515 because the current position in the playback timeframe corresponds with 5:05 PM in the broadcast timeframe (e.g., the current position is the five minute mark of the playback timeframe, assuming the start of the broadcast was 5 PM) and each of the messages was posted before 5:05 PM.” Col. 13, line 63 to col. 14, line 6; Figs. 5-6); and
wherein overlaying in the main window of the video at the particular point in time further comprises displaying the textual information at the particular point in time (Col. 10, lines 35-39, “The user device may be configured to correlate a posting time of each of the messages with a time within the time range associated with the request (e.g., a broadcast time range of a media program) (215).” Col. 12, 46-67, “Once the messages have been identified, the server system may be configured to correlate the posting times of the messages with times within the time range associated with the request (415). In some illustrative implementations (e.g., if an identification of a media program is provided in the request instead of a timeframe), the server system may be configured to correlate the posting times of the messages with times within the broadcast time of the media program. The server may be configured to generate correlation data representing the time relationship between the posting time of the messages and the request timeframe and/or the broadcast timeframe of the media program.” Col. 13, lines 21-37, “Display image 500 also includes a message frame 515 that is configured to display messages that have been posted on messaging services. In the illustrated example display image 500, two messages have been displayed. … Both messages appear in message frame 515 because the current position in the playback timeframe corresponds with 5:05 PM in the broadcast timeframe (e.g., the current position is the five minute mark of the playback timeframe, assuming the start of the broadcast was 5 PM) and each of the messages was posted before 5:05 PM.” Col. 13, line 63 to col. 14, line 6; Figs. 2-7).
Parkinson does not expressly teach that the extracted content is extracted video content. While Parkinson teaches generating a window, Parkinson also does not expressly teach generating at least one overlay window for overlaying in the main window of the video at the particular point in time during a playing of the video, wherein the at least one window includes textual information generated from the aggregated viewer feedback. Parkinson also does not expressly teach that the overlay matrix correlates the aggregated viewer feedback with at least one context in the video. Parkinson also does not expressly teach that the displaying comprises displaying the textual information at the particular point in time of the at least one context of the video related to the textual information.
Kilar provides a teaching for:
extracted video content ([0098], “A method 1200 shown in FIG. 12 may be performed by a client device for providing user comment data correlated to a temporal point in playback of audio/video content. The method 1200 may include, at 1210, detecting a time that input of user comment data is received during playback of audio/video content on an electronic display device. The time may be determined relative to an inception time of the video data, and may be based on a current frame pointer relative to a video timeline. The time should be related to the video timeline. For example, the client device may monitor a current time or frame pointer of a video file, and copy such value to a temporary memory location in response to detecting input of user comment data via a designated user interface.”);
generating at least one overlay window for overlaying in a main window of a video at a particular point in time during a playing of the video, wherein the at least one overlay window includes textual information generated from viewer feedback ([0078], “Referring to FIG. 6, in selected embodiments, once a comment has been associated with a video file using a method as described herein, a client device subsequently playing the video file with an associated comment may generate a window 426 or similar data object at an appropriate time during play of the video. The window 426 may include comment data and indicate the location of the comment in the video file. The icon 426 may be positioned proximate to the progress bar 416 and point to the temporal point to which the comment is associated.” Figs. 5-6);
correlating the aggregated viewer feedback with at least one context in the video and corresponding time points ([0098], “A method 1200 shown in FIG. 12 may be performed by a client device for providing user comment data correlated to a temporal point in playback of audio/video content. The method 1200 may include, at 1210, detecting a time that input of user comment data is received during playback of audio/video content on an electronic display device. The time may be determined relative to an inception time of the video data, and may be based on a current frame pointer relative to a video timeline. The time should be related to the video timeline. For example, the client device may monitor a current time or frame pointer of a video file, and copy such value to a temporary memory location in response to detecting input of user comment data via a designated user interface.” [0100], “The method may further include, at 1230, transmitting the user comment data correlated to identifiers for the audio-video content and the temporal point to a computer server.”);
displaying the textual information at the particular point in time of the at least one context of the video related to the textual information ([0078], “Referring to FIG. 6, in selected embodiments, once a comment has been associated with a video file using a method as described herein, a client device subsequently playing the video file with an associated comment may generate a window 426 or similar data object at an appropriate time during play of the video. The window 426 may include comment data and indicate the location of the comment in the video file. The icon 426 may be positioned proximate to the progress bar 416 and point to the temporal point to which the comment is associated.” [0098], [0101], “In an aspect, the method 1200 may include providing data for a user interface, including control objects for the playback of the audio/video content and entry of the user comment data, to the electronic display device.” Figs. 5-6).
In view of Kilar’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Parkinson such that the extracted content is extracted video content in order provide an alternative and/or supplemental means for correlating viewer feedback with video content. In view of Kilar, it also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include generating at least one overlay window for overlaying in the main window of the video at the particular point in time during a playing of the video, wherein the at least one overlay window includes textual information generated from the aggregated viewer feedback, wherein the overlay matrix correlates the aggregated viewer feedback with at least one context in the video, and such that the displaying comprises displaying the textual information at the particular point in time of the at least one context of the video related to the textual information. The modification would facilitate user consumption and interaction with user comments during the viewing of video content. Moreover, the modification would serve to improve the accuracy of comment correlation to video content. The modification would thereby improve the user experience.

Regarding claim 8, Parkinson teaches computer system for enhancing a video, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (Col. 2, lines 4-34; Col. 17, lines 18-52). The grounds of rejection under 35 USC § 103 presented with respect claim 1 are similarly applied to the remaining limitations of claim 8.

Regarding claim 15, Parkinson teaches a computer program product for enhancing a video, comprising: one or more tangible computer-readable storage devices and program instructions stored on at least one of the one or more tangible computer-readable storage devices (Col. 2, lines 4-34; Col. 17, lines 18-52). The grounds of rejection under 35 USC § 103 presented with respect claim 1 are similarly applied to the remaining limitations of claim 15.

Regarding claims 7 and 14, the combination further teaches further comprising adding the generated at least one overlay window to the video and playing the video (Kilar: [0078], “Referring to FIG. 6, in selected embodiments, once a comment has been associated with a video file using a method as described herein, a client device subsequently playing the video file with an associated comment may generate a window 426 or similar data object at an appropriate time during play of the video. The window 426 may include comment data and indicate the location of the comment in the video file. The icon 426 may be positioned proximate to the progress bar 416 and point to the temporal point to which the comment is associated.” Figs. 5-6).

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833), Kilar et al. (US 2013/0004138), and Arokiaraj et al. (US 2018/0063593).

Regarding claims 2, 9, and 16, the combination teaches the limitations specified above; however, the combination does not expressly teach generating the annotation matrix further comprises: transcribing audio of the video using a speech-to-text algorithm and identifying keywords in the transcribed audio; and identifying objects rendered at various points in time in the video using an image recognition algorithm and a machine learning model.
Arokiaraj teaches:
transcribing audio of a video using a speech-to-text algorithm and identifying keywords in the transcribed audio ([0018], “to process the audio data, the system may use speech-to-text algorithms to generate a text transcription of the speech, and perform natural language processing on the text transcription to generate features of the speech.” [0033]); and
identifying objects rendered at various points in time in video using an image recognition algorithm and a machine learning model ([0029], “The training data 216 includes machine learning (ML) models used to identify images (or other visual content) in the content store 215.”).
In view of Arokiaraj’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that generating the annotation matrix further comprises: transcribing audio of the video using a speech-to-text algorithm and identifying keywords in the transcribed audio; and identifying objects rendered at various points in time in the video using an image recognition algorithm and a machine learning model. The modification would produce an improved system with alternative and/or additional data included in the generated annotation matrix.

Claim(s) 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833), Kilar et al. (US 2013/0004138), Lehtiniemi et al. (US 2020/0322688), and Clediere et al. (US 2018/0329582).

Regarding claims 3, 10, and 17, the combination teaches the limitations specified above; however, the combination does not expressly teach wherein generating the viewer feedback matrix further comprises:
generating a keyword map by mapping keywords from each comment from the plurality of comments to a matrix node with timeframe and context information;
parsing the viewer actions and mapping the viewer actions to the keywords; and
weighting the keywords to account for the viewer actions and
storing the keyword map in the viewer feedback matrix.
Lehtiniemi teaches:
generating a keyword map by mapping keywords from each comment from the plurality of comments to a matrix node with timeframe and context information ([0089], “The comments and location information may be stored in the store 105 with the video imagery or as metadata thereof.” [0109], “The comments 201, 202, 203 may have time information associated therewith, the time information indicative of one or more of…(iii) a time during the event determined from analysis of the context of the wording of the comment and….” [0111], “An electronic device of the second commenting user 205 or the server 107 or other apparatus may be configured to analyse the context of the wording of the comment to determine time information. In this example, the server 107 may identify the words ‘half time’ or ‘light show’ to an occurrence during the event. Thus, event-occurrence information comprising a description of occurrences during the event may be provided (automatically or manually) and a match between the comment wording and the event-occurrence information may be used to temporally place a comment during the event. It will be appreciated that any technique for comment wording context analysis may be used to provide the time information for association with the comment 202. Accordingly in this example, the time information may place the comment during the half time light show even if the comment was made later during the event.” [0113], [0115]);
storing the keyword map ([0089], “The comments and location information may be stored in the store 105 with the video imagery or as metadata thereof.” [0109], “The comments 201, 202, 203 may have time information associated therewith, the time information indicative of one or more of…(iii) a time during the event determined from analysis of the context of the wording of the comment and….” [0111], “An electronic device of the second commenting user 205 or the server 107 or other apparatus may be configured to analyse the context of the wording of the comment to determine time information. In this example, the server 107 may identify the words ‘half time’ or ‘light show’ to an occurrence during the event. Thus, event-occurrence information comprising a description of occurrences during the event may be provided (automatically or manually) and a match between the comment wording and the event-occurrence information may be used to temporally place a comment during the event. It will be appreciated that any technique for comment wording context analysis may be used to provide the time information for association with the comment 202. Accordingly in this example, the time information may place the comment during the half time light show even if the comment was made later during the event.” [0113], [0115]).
In view of Lehtiniemi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that generating the viewer feedback matrix further comprises generating a keyword map by mapping keywords from each comment from the plurality of comments to a matrix node with timeframe and context information, and storing the keyword map in the viewer feedback matrix. The modification would serve to improve the timing of comment presentation to users.
The combination teaches the limitations specified above; however, the combination does not expressly teach parsing the viewer actions and mapping the viewer actions to the keywords; and weighting the keywords to account for the viewer actions.
Clediere teaches parsing viewer actions and mapping the viewer actions to comments, and weighting the comments to account for the viewer actions ([0068], “In some embodiments, the comment ranking engine 340 determines that a like score and a reply score for each comment. The like score is the product of the weight for like and the number of users who have liked the comment. Similarly, the reply score is the product of the weight for reply and the number of users who have replied the comment. For example, the like score for Chris' comment is 7 times 1, which equals 7. And the reply score for Chris' comment is 9 times 2, which equals 18. The ranking score for Chris' comment is the addition of the like score and the reply score, i.e., 7 plus 18, which equals 25. Based on the same method, the ranking score for Sarah's comments is 3; and the ranking score for Bill's comment is 23. Even though Bill's comment has received the same number of interactions as Chris' comment, Bill's comment has a lower ranking score because the weight for like is smaller than the weight for reply.”).
In view of Clediere’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include parsing the viewer actions and mapping the viewer actions to the keywords; and weighting the keywords to account for the viewer actions. The modification would enable a combined system to prioritize and/or emphasize more highly rated keywords for presentation to users. The modification would serve to further improve the overall user experience.

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833), Kilar et al. (US 2013/0004138), Kandylas et al. (US 2017/0249384), Garthwaite et al. (US 2012/0271825), and Shoemake et al. (US 2015/0070516).

Regarding claims 4, 11, and 18, the combination teaches the limitations specified above; however, the combination does not expressly teach that the extracted and aggregated viewer feedback further comprises a frequency of keywords used in the plurality of comments, comment upvotes, comment downvotes, comment referrers, and video scrubbing activity.
Kandylas teaches a frequency of keywords used in a plurality of comments ([0052], “Frequency-analysis component 220 calculates the frequency with which each word or n-gram occurs within an individual comment and/or within a group of comments.”).
In view of Kandylas’ teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the extracted and aggregated viewer feedback further comprises a frequency of keywords used in the plurality of comments. The modification would enable a combined system to help a user find comments of interest to the user. See Kandylas: [0003].
The combination teaches the limitations specified above; however, the combination does not expressly teach that the extracted and aggregated viewer feedback further comprises comment upvotes, comment downvotes, comment referrers, and video scrubbing activity.
Garthwaite teaches viewer feedback further comprises comment upvotes, comment downvotes, and comment referrers ([0017], “The service provider 240 may also have a direct (or indirect) link to the end-user 205, in order to obtain and/or analyze the end-user's behavioral information and/or profile. For example, the service provider 240 may obtain end-user behavior or intent information in the form of: system data, link access data, share data, search query, end-user ratings of one or more assets, viewing history, end-user interaction with an initially-viewed asset, end-user interaction (e.g., likes/dislikes, saves, volume played, adding to playlist, percentage of video watched, sharing with friends, additional requests for similar content, etc.) with one or more assets in the content graph, and any combination or equivalents thereof.”).
In view of Garthwaite’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the extracted and aggregated viewer feedback further comprises comment upvotes, comment downvotes, and comment referrers in order to enable a combined system to curate content according to user behavior relating to the content. The modification would serve to improve the user experience.
The combination teaches the limitations specified above; however, the combination does not expressly teach that the extracted and aggregated viewer feedback comprises video scrubbing activity.
Shoemake teaches viewer feedback comprising video scrubbing activity ([0175], “Monitoring of the presentation of the media content may be used to determine whether the user is replaying at least portions of the media content, and to determine which portions are being replayed. Similarly, monitoring of the presentation of the media content may also be used to determine whether the first user is skipping or fast-forwarding through scenes, and which portions of the media content are being skipped or fast-forwarded. The results of these determinations based on monitoring of the first user's reactions and monitoring of the media content (particular the determinations as to what the user is not interested in or is repulsed by, or determinations as to what the user is skipping or fast-forwarding through, or the like) might serve to indicate types of content that should be filtered for the user in similar media content in the future.”).
In view of Shoemake’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the extracted and aggregated viewer feedback comprises video scrubbing activity. The modification would enable a combined system to further personalize content according to user video scrubbing. The modification would thereby further improve the user experience.
Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833), Kilar et al. (US 2013/0004138), and Joshi et al. (US 2020/0403944).

Regarding claims 5, 12, and 19, the combination teaches the limitations specified above, and provides a teaching for timeframe information(Parkinson: Col. 6, lines 34-47; Col. 13, lines 21-37); however, the combination does not expressly teach wherein generating the viewer feedback matrix further comprises: prompting a viewer via a chatbot to provide more information in response to a viewer comment missing timeframe or context information.
Joshi teaches prompting a viewer via a chatbot to provide more information in response to a missing information ([0014], “For example, in some cases, the user may not provide sufficient information to satisfy the request. In these cases, the chatbot support platform may obtain missing information from the user (i.e., particular entity data of the second set of entity data) by requesting the missing information via the chatbot.”).
In view of Joshi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that generating the viewer feedback matrix further comprises: prompting a viewer via a chatbot to provide more information in response to a viewer comment missing timeframe or context information. The modification would provide a means for gathering missing information from users in a manner that is intuitive to users. The modification would serve to improve the user experience.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over a combination of Parkinson (US 8335833), Kilar et al. (US 2013/0004138), and Chungapalli et al. (US 2020/0074322).

Regarding claims 6, 13, and 20, the combination teaches the limitations specified above; however, the combination does not expressly teach feeding the annotation matrix and the viewer feedback matrix into a machine learning model to correlate keywords and contexts from both the annotation matrix and the viewer feedback matrix.
Chungapalli provides a teaching for using a machine learning model to correlate keywords and contexts ([0034], “It should also be noted that the system may use semantic graphs in combination with machine learning to gain a deeper understanding of content, quickly identifying relevant entities/keywords based on context and extending entertainment discovery beyond sometimes exhausting ‘search and find’ methods.”).
In view of Chungapalli’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to include feeding the annotation matrix and the viewer feedback matrix into a machine learning model to correlate keywords and contexts from both the annotation matrix and the viewer feedback matrix. The modification would serve to facilitate correlation of keywords and contexts in order to gain an improved understanding of content.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fundament et al. (US 2015/0346955) discloses a system wherein a plurality of users may post messages (e.g., user reviews, comments, etc.) to remote server that comment on a media asset as whole and/or particular segments within a media asset ([0089]).
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R TELAN whose telephone number is (571)270-5940. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R TELAN/           Primary Examiner, Art Unit 2426